]> UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number: 0-21121 (Exact name of registrant as specified in its charter) Delaware 06-1456680 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Hamden Center, 2319 Whitney Avenue, Suite 3B, Hamden, CT (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 203-859-6800 (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoý Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of April 29, 2011 Common stock, $.01 par value TRANSACT TECHNOLOGIES INCORPORATED INDEX PART I - Financial Information: Page Item 1 Financial Statements (unaudited) Condensed consolidated balance sheets as of March 31, 2011 and December 31, 2010 3 Condensed consolidated statements of income for the three months ended March 31, 2011 and 2010 4 Condensed consolidated statements of cash flows for the three months ended March 31, 2011 and 2010 5 Notes to condensed consolidated financial statements 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosures about Market Risk 14 Item 4 Controls and Procedures 14 PART II - Other Information: Item 1 Legal Proceedings 14 Item 1A Risk Factors 14 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 6 Exhibits 15 SIGNATURES 16 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, (In thousands, except share data) Assets: Current assets: Cash and cash equivalents $ $ Receivables, net Inventories Deferred tax assets Other current assets Total current assets Fixed assets, net Goodwill Deferred tax assets Intangible and other assets, net of accumulated amortization of $496 and $475, respectively Total assets $ $ Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred revenue, net of current portion Deferred rent, net of current portion Other liabilities Total liabilities Shareholders’ equity: Common stock, $0.01 par value, 20,000,000 authorized at March 31, 2011 and December 31, 2010; 10,642,280 and 10,612,881 shares issued, respectively; 9,406,705 and 9,426,443 shares outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax ) ) Treasury stock, 1,235,575 and 1,186,438 shares at March 31, 2011 and December 31, 2010, respectively ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to condensed consolidated financial statements. 3 Table of Contents TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended March 31, (In thousands, except share data) Net sales $ $ Cost of sales Gross profit Operating expenses: Engineering, design and product development Selling and marketing General and administrative Operating income Interest and other income: Interest, net 4 2 Other, net 15 6 19 8 Income before income taxes Income tax provision Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Shares used in per-share calculation: Basic Diluted See notes to condensed consolidated financial statements. 4 Table of Contents TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Share-based compensation expense Incremental tax benefits from stock options exercised ) (4 ) Depreciation and amortization Gain on sale of fixed assets - (1 ) Foreign currency transaction gain ) (5 ) Changes in operating assets and liabilities: Receivables ) Inventories ) ) Refundable income taxes - Other current assets ) 79 Other assets (1 ) 4 Accounts payable Accrued liabilities and other liabilities ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of fixed assets ) ) Additions to capitalized software ) - Proceeds from sale of assets - 1 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from stock option exercises 86 Purchases of common stock for treasury ) - Incremental tax benefits from stock options exercised 48 4 Net cash (used in) provided by financing activities ) 90 Effect of exchange rate changes on cash (3
